DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.
 
Response to Amendment
The Amendment filed 08/06/2021 has been entered.  Claims 1-5, 10-14, and 18-22 remain pending in the application.  Claims 18 and 20-22 have been withdrawn.  Claims 6-9 and 15-17 have been canceled.  Applicant’s amendments to the title and the abstract have been entered.  

Claim markings
Applicant is reminded that the text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 10-14, and 19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 1 and 11 recite the broad recitation optionally a first hatch distance (HD1), and the claim also recites wherein the hatch distance (HD1), (HD2) and the point distance (PD1), (PD2) independently range from 100 to 1000µm, respectively which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  In other words, it is unclear if the hatch distance is a required element of claims 1 and 11.  Claims 2-5, 11-14, and 19 are rejected due to their dependence on rejected claims 1 and 11.
Claims 1 and 11 are unclear.  The claims define PD2 as both the second point distance and the second hatch distance.  Claims 2-5, 11-14, and 19 are rejected due to their dependence on rejected claims 1 and 11.
Claims 1 and 11 contain the term “HD2”.  There is no definition or antecedent basis for the term.  Claims 2-5, 11-14, and 19 are rejected due to their dependence on rejected claims 1 and 11.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 1-5, 10-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (US 20180370114 A1), in view of O'Neill et al. (US 20040191106 A1).
Regarding claim 1, Hopkins teaches “methods for designing or producing three-dimensional articles layer-by-layer” (which reads upon “a method of manufacturing an integrated porous component that has multiple layers and a predetermined surface porosity, the method comprising”, as recited in the instant claim; paragraph [0001]; designing reads on having a predetermined surface porosity; designing and producing implies that the parameters that control porosity are controlled).  Hopkins teaches “to increase or decrease porosity” (which reads upon “a predetermined surface porosity”, 
Hopkins teaches that “powder bed fusion and laser or other sintering processes are similar to binder jetting processes in terms of powder deposition, but in these processes, an energy source melts or sinters powder particles so that a solid layer is formed either from material that resolidifies after melting, or from partially melted (sintered) particles that are roughly fixed in space in rigid relation to one another” (which reads upon “scanning a laser in a predetermined manner to irradiate the laser onto the first layer of metallic particles in its entirety to repeatedly melt and cool the first layer of metallic particles and provide a base material layer”, as recited in the instant claim; paragraph [0009]).  Hopkins teaches that “an energy source scans the prescribed paths to melt or sinter powder particles that subsequently resolidify to form a solid layer” (which reads upon “engraving the base material layer to form a first porous layer having a first predetermined porosity within a surface portion of the base material layer by scanning the laser in a predetermined manner to irradiate the base material with the the instant specification teaches that “The first porous layer 520 is formed by melting a portion of the base material layer 510, so it is engraved”; last paragraph of page 11; Accordingly, remelting a portion of the base layer (low porosity or non-porous) reads on wherein the first porous layer is engraved).  
Hopkins teaches “scaling performed on the unit cell from the covering problem solution shown in FIG. 7, whereby this scaling (and other operations) permit degrees of control over the scan paths and therefore the speed of print (printer throughput) and physical properties and qualities of the printed article, measured, by way of example, in terms of article porosity” (which reads on “[controlling] a first point distance (PD1) of the laser to form a plurality of laser irradiation points [controlled] to have a first predetermined diameter” as recited in the instant claim; paragraph [0071]).  Hopkins teaches “a part printed in nickel superalloy by laser powder bed fusion” (which reads upon “layering additional said metallic particles on the first porous layer to provide a second layer of metallic particles; and scanning the laser in a predetermined manner to irradiate the second layer of metallic particles with the laser while [controlling] a second point distance (PD2) of the laser to form a plurality of laser irradiation points [controlled] to have a second predetermined diameter (D2)”, as recited in the instant claim; paragraph [0082]; printing a part in nickel superalloy by laser powder bed fusion requires repeating the powder spreading and irradiation steps many times, see for example, O’Neill paragraph [0007]).  
The limitation “when the first point distance (PD1), and optionally a first hatch distance (HD1), is greater than the first predetermined diameter (D1) of the plurality of 
Similarly, the limitation “wherein the first predetermined diameter (D1) and the second predetermined diameter (D2) are the same or different”, is always true.  Any two values will always be the same or different.  
Hopkins teaches that the “the path-tangent track cross section of a stainless steel scan line printed by laser power bed fusion with a laser power of 50 W and laser scanning speed of 60mm/s” (paragraph [0044]).  Claim 1 uses the calculation for determining the Andrew Number.  The scan speed of the laser is the distance the laser travels per unit of time.  Exposure time is the length of time an area is exposed to the laser.  The faster the laser travels, the less time a given area will be exposed.  Accordingly, the limitation “the exposure time is in inverse proportion to the scan speed of the laser” is just the definitions of the terms.  O'Neill teaches that “the line width can be related to the laser scanning speed and the laser power to provide a measure of specific density, known as the “Andrew Number”” (paragraph [0076], reproduced in the Final Rejection of 05/11/2021).  Because the exposure time is in inverse proportion to 
Hopkins is interested in varying parameters in additive manufacturing (title).  Hopkins is making dogbone shaped samples for evaluation, rather than any specific product.  Hopkins teaches that “the unit cell is scaled down in the hatch spacing direction, accomplished by reducing the hatch spacing while holding AM track geometry parameters fixed” (paragraph [0071]; controlling porosity by changing the hatch spacing).  Hopkins teaches that “in general, increasing the degree of overlap of tracks as compared to the tracks depicted in FIG. 7b in a binder jetting, powder bed fusion, laser sintering, or similar process will decrease the porosity of the printed article and the speed of print, up to a point, and then controlling porosity by changing the point distance/diameter (degree of overlap)).  The samples of Hopkins have a porosity that is consistent within each sample, but the porosity varies across the set of samples.  Hopkins teaches controlling the porosity.  Hopkins is silent regarding adjusting the porosity such that the porosity is changed, i.e., adjusted, within a single specimen.  
O'Neill is similarly concerned with a computer-aided laser apparatus, which sequentially remelts a plurality of powder layers to build the designed part in a layer-by-layer fashion (paragraph [0002]).  O'Neill teaches that “articles are produced in layer-wise fashion from a laser-fusible powder that is dispensed one layer at a time, and that the powder is fused, remelted or sintered, by the application of laser energy that is directed in raster-scan fashion to portions of the powder layer corresponding to a cross section of the article” (paragraph [0004]).  O'Neill teaches “a method for producing a three-dimensional porous structure particularly for use with tissue ingrowth” (paragraph [0007]).  O'Neill teaches that “after the first layer of powder has been completed, successive offset layering and remelting are continued until the porous part has been successfully completed” (paragraph [0007]).  O'Neill teaches that “the benefit of the part formed is that that decreased density increases porosity thus enabling the part to be used for, among other things, tissue ingrowth” (paragraph [0007]).  O'Neill teaches “a structure in which the porosity may be increased as the structure is built, resulting in a graded profile in which the mechanical properties will also be reduced outwards from the core” (paragraph [0008]).  O'Neill teaches 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the dogbone with a single porosity of Hopkins with a medical implant having a porous surface and changing porosity, as taught by O'Neill to produce a graded profile in which the mechanical properties will also be reduced outwards from the core to allow the formed part to be used for, among other things, medical implants and prosthesis, but yet still include a surface for tissue ingrowth.  
Regarding claim 2, modified Hopkins teaches the method of claim 1 as stated above.  O'Neill teaches that “the preferred metals for the powder include titanium, titanium alloys, stainless steel, cobalt chrome alloys, tantalum or niobium” (paragraph [0007]).  
Regarding claim 3, modified Hopkins teaches the method of claim 1 as stated above.  Hopkins teaches that “a solid layer is formed … from material that resolidifies after melting” (which reads upon “wherein the laser has an energy equal to or greater than that required to completely melt the metallic particles during forming the base material layer and during engraving the base metal layer to form the first porous layer”, as recited in the instant claim; paragraph [0009]).  O'Neill teaches that “the article is fabricated, in the example of remelting, by using a laser and varying either the power of the laser, the layer thickness of the powder, laser beam diameter, scanning speed of the laser or overlap of the beam” (paragraph [0014]).  
Regarding claim 4, modified Hopkins teaches the method of claim 1 stated above.  Hopkins teaches that “an energy source … sinters powder particles so that a solid layer is formed … from partially melted (sintered) particles that are roughly fixed in space in rigid relation to one another” (which reads upon “wherein during scanning to provide the second porous layer onto the first porous layer, the laser has an energy ranging from 0.2 times up to 1.0 times that required to completely melt the metallic particles of the second layer of metallic particles”, as recited in the instant claims; paragraph [0009]; sintering requires a laser energy equal to or greater than 0.2 times the complete melting energy within a range equal to or less than the complete melting energy of the metallic particles).  O'Neill teaches that “the powder is fused, … or sintered, by the application of laser energy that is directed in raster-scan fashion to portions of the powder layer corresponding to a cross section of the article” (paragraph [0004] sintering requires a laser energy equal to or greater than 0.2 times the complete melting energy within a range equal to or less than the complete melting energy of the metallic particles).  
Regarding claim 5, modified Hopkins teaches the method of claim 1 as stated above.  Hopkins teaches “a laser spot size of about 63 microns” (which reads upon “the first predetermined diameter”, as recited in the instant claim; paragraph [0108]).  Hopkins teaches a “hatch spacing of 140 µm” (which reads upon “wherein the hatch distance and the point distance are greater than the second predetermined diameter during scanning to provide the second porous layer onto the first porous layer”, as recited in the instant claim; paragraph [0130]).  Hopkins is silent regarding a point distance.  It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 10, Hopkins teaches “methods for designing or producing three-dimensional articles layer-by-layer” (which reads upon “a method of manufacturing an integrated porous component that has multiple layers and a predetermined surface porosity, the method comprising”, as recited in the instant claim; paragraph [0001]; designing reads on having a predetermined surface porosity; designing and producing implies that the parameters that control porosity are controlled).  Hopkins teaches “to increase or decrease porosity” (which reads upon “a predetermined surface porosity”, as recited in the instant claim; paragraph [0072]).  Hopkins teaches that “printers collectively are capable of fabricating objects from a wide variety of different materials, including by way of example polymers, thermoplastics, metals, ceramics, glasses, and composite combinations of any of these” (which reads upon “metallic”, as recited in the instant claim; paragraph [0004]).  Hopkins teaches that “in a binder jetting process, a thin layer of powdered material is first deposited across the entirety of a build area” (which reads upon “layering metallic particles comprised of particles of a metal or an alloy to provide a first layer of metallic particles”, as recited in 
Hopkins teaches that “powder bed fusion and laser or other sintering processes are similar to binder jetting processes in terms of powder deposition, but in these processes, an energy source melts or sinters powder particles so that a solid layer is formed either from material that resolidifies after melting, or from partially melted (sintered) particles that are roughly fixed in space in rigid relation to one another” (which reads upon “scanning a laser in a predetermined manner to irradiate the laser onto the first layer of metallic particles in its entirety to repeatedly melt and cool the first layer of metallic particles and provide a base material layer”, as recited in the instant claim; paragraph [0009]).  
Hopkins teaches “a part printed in nickel superalloy by laser powder bed fusion” (which reads upon “layering additional said metallic particles on the base material layer to provide a second layer of the metallic particles and layering additional said metallic particles on the first porous layer to provide a third layer of the metallic particles”, as recited in the instant claim; paragraph [0082]; printing a part in nickel superalloy by laser powder bed fusion requires repeating the powder spreading and irradiation steps many times, see for example, O’Neill paragraph [0007]).  Hopkins teaches “scaling performed on the unit cell from the covering problem solution shown in FIG. 7, whereby this scaling (and other operations) permit degrees of control over the scan paths and therefore the speed of print (printer throughput) and physical properties and qualities of the printed 
The limitation “when the first point distance (PD1), and optionally a first hatch distance (HD1), is greater than the first predetermined diameter (D1) of the plurality of laser radiation points, the plurality of laser radiation points do not overlap one another so that the first porous layer has pores that do not overlap one another and, when the second point distance (PD2), and optionally a second hatch distance (PD2), is greater than the second predetermined diameter (D2) of the plurality of laser radiation points of the second porous layer, the plurality of laser radiation points do not overlap one another so that the first porous layer has pores that do not overlap one another”, is always true.  The limitation states that when the diameter of the spots is smaller than the distance between the spots, the spots will not overlap.  This is a statement of geometry, and will always be true.  
Similarly, the limitation “wherein the first predetermined diameter (D1) and the second predetermined diameter (D2) are the same or different”, is always true.  Any two values will always be the same or different.  
Hopkins teaches that the “the path-tangent track cross section of a stainless steel scan line printed by laser power bed fusion with a laser power of 50 W and laser scanning speed of 60mm/s” (paragraph [0044]).  Claim 10 uses the calculation for determining the Andrew Number.  The scan speed of the laser is the distance the laser 
Hopkins is interested in varying parameters in additive manufacturing (title).  Hopkins is making dogbone shaped samples for evaluation, rather than any controlling porosity by changing the hatch spacing).  Hopkins teaches that “in general, increasing the degree of overlap of tracks as compared to the tracks depicted in FIG. 7b in a binder jetting, powder bed fusion, laser sintering, or similar process will decrease the porosity of the printed article and the speed of print, up to a point, and then porosity may begin to increase once again” (paragraph [0071]; controlling porosity by changing the point distance/diameter (degree of overlap)).  The samples of Hopkins have a porosity that is consistent within each sample, but the porosity varies across the set of samples.  Hopkins teaches controlling the porosity.  Hopkins is silent regarding adjusting the porosity such that the porosity is changed, i.e., adjusted, within a single specimen.  
O'Neill is similarly concerned with a computer-aided laser apparatus, which sequentially remelts a plurality of powder layers to build the designed part in a layer-by-layer fashion (paragraph [0002]).  O'Neill teaches that “articles are produced in layer-wise fashion from a laser-fusible powder that is dispensed one layer at a time, and that the powder is fused, remelted or sintered, by the application of laser energy that is directed in raster-scan fashion to portions of the powder layer corresponding to a cross section of the article” (paragraph [0004]).  O'Neill teaches “a method for producing a three-dimensional porous structure particularly for use with tissue ingrowth” (paragraph [0007]).  O'Neill teaches that “after the first layer of powder has been completed, successive 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the dogbone with a single porosity of Hopkins with a medical implant having a porous surface and changing porosity, as taught by O'Neill to produce a graded profile in which the mechanical properties will also be reduced outwards from the core to allow the formed part to be used for, among other things, medical implants and prosthesis, but yet still include a surface for tissue ingrowth.  
Regarding claim 11, modified Hopkins teaches the method of claim 10 as stated above.  O'Neill teaches that “the preferred metals for the powder include titanium, titanium alloys, stainless steel, cobalt chrome alloys, tantalum or niobium” (paragraph [0007]).  
Regarding claim 12, modified Hopkins teaches the method of claim 10 as stated above.  Hopkins teaches that “a solid layer is formed … from material that resolidifies 
Regarding claim 13, modified Hopkins teaches the method of claim 10 as stated above.  Hopkins teaches that “an energy source … sinters powder particles so that a solid layer is formed … from partially melted (sintered) particles that are roughly fixed in space in rigid relation to one another” (which reads upon “wherein during scanning to provide the second porous layer onto the first porous layer, the laser has an energy ranging from 0.2 times up to 1.0 times that required to completely melt the metallic particles of the second layer of metallic particles”, as recited in the instant claims; paragraph [0009]; sintering requires a laser energy equal to or greater than 0.2 times the complete melting energy within a range equal to or less than the complete melting energy of the metallic particles).  O'Neill teaches that “the powder is fused, … or sintered, by the application of laser energy that is directed in raster-scan fashion to portions of the powder layer corresponding to a cross section of the article” (paragraph [0004] sintering requires a laser energy equal to or greater than 0.2 times the complete melting energy within a range equal to or less than the complete melting energy of the metallic particles
Regarding claim 14, modified Hopkins teaches the method of claim 10 as stated above.  Hopkins teaches “a laser spot size of about 63 microns” (which reads upon “the first predetermined diameter”, as recited in the instant claim; paragraph [0108]).  Hopkins teaches a “hatch spacing of 140 µm” (which reads upon “wherein the hatch distance and the point distance are greater than the second predetermined diameter during scanning to provide the second porous layer onto the first porous layer”, as recited in the instant claim; paragraph [0130]).  Hopkins is silent regarding a point distance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP § 2143 I E. Here, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose between using a point distance greater than the diameter of the laser radiation points, such as the hatch distance of 140 µm, and a point distance lesser than the diameter of the laser radiation points.  One of ordinary skill in the art would have tried both choices because the primary reference is silent as to which to choose.  
Regarding claim 19, modified Hopkins teaches the method of claim 10 as stated above.  Hopkins teaches that “the positioning of the paths in layer n is halfway between that of the paths in either the prior or subsequent layer, as illustrated in FIG. 4” (paragraph [0100] and FIG. 4).  

Response to Arguments
Applicant's arguments filed 08/06/2021 have been fully considered but they are not persuasive.  Applicant argues that while the Examiner considers that Hopkins teaches "to increase or decrease porosity" by varying overlap in FIG.20a and paragraph [0072], regarding independent claims 1 and 10, the Examiner respectively acknowledges near the middle of page 7 and near the bottom of page 15 of the Office Action that, "Hopkins is silent regarding adjusting the porosity such that the porosity is changed, i.e., adjusted, within a single specimen" (remarks, page 14).  Applicant argues that Applicant respectfully disagrees that Hopkins modified by O'Neill makes obvious Applicant's method according to amended independent claims 1 and 10, since neither Hopkins nor O'Neill teach or suggest Applicant's point distance limitations or the advantageous results produced thereby (remarks, page 15).  This is not found convincing because FIG. 18(d) of Hopkins shows point distances, even though the term is not specifically used.  Hopkins is concerned with the degree of overlap.  The FIGs. Of Hopkins show varying the overlap by varying the point distances.  
Applicant argues that one of ordinary skill in this art would not consider that there would be a choice from a finite number of identified predictable solutions with a reasonable expectation of success as required for MPEP §21431 to apply because of the variables involved (remarks, page 16).  This is not found convincing because there are only 3 choices, and trying any of them would be obvious.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733